THOMAS, J.
This appeal is taken from a decree of the city court overruling demurrers to a bill alleging the misrepresentation induced complainant to sell valuable lands for a sum greatly less than their real value.
We have carefully examined the demurrers to the bill as last amended, and aré of the opinion that no error was committed in thé overruling of the same. See Greil Bros. Co. v. McLain, infra, 72 South. 410; Cleere v. Cleere, 82 Ala. 581, 588, 3 South. 107, 60 Am. Rep. 750; Saltonstall v. Gordan, 33 Ala. 149; 2 Lead. Cas. in Eq. 1238.
The decree of the city court is affirmed.
Affirmed.
McClellan, Somerville, and Gardner, JJ., concur.